DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the one way seal 510 (e.g. para 0037 of the as-filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5-6, 8, 15, and 17-18 are objected to because of the following informalities:  
Claim 1 recites “a weak point assembly including […] disc”. This should read “a disc”. 
Claim 5 recites “the inner diameter of casing”. This should read “an inner diameter of casing”. 
Claim 6 recites “a lower end of the lower slip to has a larger thickness [….]” The “to” appears to be a grammatical error. 
Claim 8 recites “and the shear pin extends through the disc”, however, parent claim 7 already recites “the shear pin extends through the disc”. Its including again in claim 8 appears to be a typographical error. 
Claim 15 recites “the inner diameter of casing”. This should read “an inner diameter of casing”. 
Claim 17 recites “the disc, ,”. There appears to be an extra space and comma. 
Claim 18 recites “and the shear pin extends through the disc”, however, parent claim 17 already recites “the shear pin extends through the disc”. Its including again in claim 18 appears to be a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 11 recite “the disc […] blocking bi-directional flow of fluid through the conduit” and “a disc […] to block bi-directional flow of fluid through the conduit”. respectively. This subject matter is not reasonably conveyed in the original disclosure. In particular the examiner notes that the embodiment claimed similarly requires a one way seal and an atmospheric chamber (e.g. claims 9 and 19). Its presence would appear to prevent the disc itself from blocking fluid flow in an uphole direction. Similarly as seen in Fig 1, and weak point assembly (with the disc 126) is positioned within a flapper and “the weak point assembly may be configured to move when the flapper moves.” Para 0027 describes, “flapper may be configured to have an open and closed positioned responsive to flowing fluid from a distal end of tool”. In other words, the original disclosure does not suggest that the disc block flow in the uphole direction and indeed indicates that the flapper in which it is placed will open in response to fluid flow as opposed to blocking fluid flow. Claims 2-10 and 12-20 are rejected for depending from a rejected claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a weak point assembly including [… a] disc” and then later recites that “the disc is secured within the weak point assembly” and “the disc being directly coupled to the weak point assembly”. The disc has been recited as both a sub-component of the weak point assembly (as the weak point assembly ‘includes’ the disc) and a separate element (as the disc has been recited as being both within the weak point assembly and coupled to the weak point assembly). It is not clear what applicant intends for the disc. Is it a subassembly or a separate component relative to the weak point assembly? The examiner notes e.g. at least dependent claims 7 and 9 contain similarly indefinite claim construction. Claims 2-10 are rejected for depending from an indefinite claim or otherwise containing the same indefinite claim structure. 

The term “gradually” in claim 11 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 12-20 are rejected for depending from an indefinite claim. 

Claims 17 recites the limitation "the weak point assembly".  There is insufficient antecedent basis for this limitation in the claim. No weak point assembly has been introduced in the claims e.g. parent claim 11. Claim 18 is rejected for depending from an indefinite claim. 

Claim 18 recites “the weak point assembly includes a housing”. Parent claim 11 already introduces “a housing”. It is not clear if the claim desires to introduce a different housing than that introduced in claim 11 or whether seeks to define the housing of claim 11 as being a part of the weak point assembly (see indefiniteness rejection for claim 17). 

Claims 19 recites the limitation "the weak point assembly".  There is insufficient antecedent basis for this limitation in the claim. No weak point assembly has been introduced in the claims e.g. parent claim 11. 

Claims 20 recites the limitation "the weak point assembly".  There is insufficient antecedent basis for this limitation in the claim. No weak point assembly has been introduced in the claims e.g. parent claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 10-12, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier (US 20150285026 A1).

Regarding claim 1, Frazier teaches a frac plug (Fig 4, plug of Fig 4) comprised of: 
a mandrel (Fig 4, mandrel including at least 12/112 and conical portions 22) with a recess (Fig 4, lower conical portion 22 has a reduce outer diameter portion/recess), the recess being a first tapered sidewall (Fig 4, lower cone 22 has a tapering outer wall/sidewall) that continually decreases a first thickness of the mandrel from a proximal end of the mandrel towards a distal end of the mandrel (Fig 4, the outer surface of the lower cone 22 continually decreases from the uphole end/proximal where it is at its greatest outer diameter to the downhole end/distal); 
a lower slip (Fig 4, lower slip 18) positioned between a sealing element (Fig 4, sealing element is between cones 22, not specifically labelled. Para 0048, describes this as a “packing element”) and the distal end of the mandrel (Fig 4, lower slip 18 is between the sealing/packing element and the downhole end of the mandrel portion 12/112), the lower slip including a second tapered sidewall that continually increases a second thickness of the lower slip (Fig 4, the lower slip has an inner side wall that increases in thickness towards the distal end from its uphole end); 
a weak point assembly (see the following recited claim elements) including a shear pin (Fig 4, Para 0066, “shear screws 140”), a conduit (Fig 4, inner bore defined by e.g. 14/114), and disc (Fig 4, 25/125, the examiner notes that the claim element has a shape or surface that is round and flat in appearance such as its uphole and downhole surface, the examiner additionally notes that the claim element may be reasonably partitioned such that it meets a narrow understanding of the claim limitation and that this broad but reasonable interpretation was previously presented in the preceding action and was not contested by application. The disc may also additionally be construed as including ball 27/127), the disc being positioned across the conduit (Fig 4, the disc as defined is positioned within the conduit as defined) and blocking bi-directional flow of fluid through the conduit when the disc is secured within the weak point assembly (Fig 4, the disc as defined will at least partially obstruct the conduit as defined and therefore partially block fluid flow in both directions. Additionally, the examiner notes when considered in addition to ball 27/127 the totality of flow is able to be blocked, both downhole all flow with pressure less than the shear point of pin 140 is blocked and uphole flow is blocked for all flows with pressure less than the weight of the ball plus hydrostatic pressure. The examiner understands the limitation as merely occupying space in the conduit to ‘block flow’ and notes that the particulars of the flow are not defined), the disc being directly coupled to the weak point assembly via the shear pin (Fig 4, disc as defined is coupled via shear pin 140), the shear pin being configured to be sheared based on fluid flowing through the mandrel from the proximal end of the mandrel towards the distal end of the mandrel, wherein the distal end of the mandrel is positioned downhole from the proximal end of the mandrel (Para 0066, “opening the plug to flow-through by applying sufficient fluid pressure from the surface to the set tool to shear screws 140” i.e. from an uphole/proximal end to a downhole/distal end; similarly Fig 4 states in it that the mandrel ID permits “fast flow”).  

Regarding claim 2, Frazier further teaches wherein at least a portion of the second tapered sidewall is positioned within the recess before being deployed (Fig 4, the largest portion of the lower slip 18 is positioned within the recess as previously defined. The state of Fig 4 shows the plug in an unset/undeployed state).  

Regarding claim 6, Frazier further teaches wherein a lower end of the lower slip to has a larger thickness than an upper end of the lower slip (Fig 4, the lower slip 18 increases in thickness from the uphole end to the downhole end).  

Regarding claim 10, Frazier further teaches wherein the weak point assembly is positioned through the mandrel (Fig 4, the weak point assembly as defined in parent claim 1 is positioned within/through the downhole end of the mandrel 12/112).  

Regarding claim 11, Frazier teaches a method for a frac plug comprised of: 
forming a mandrel  (Fig 4, mandrel including at least 12/112 and conical portions 22)  with a recess (Fig 4, lower conical portion 22 has a reduce outer diameter portion/recess), the recess being a first tapered sidewall  (Fig 4, lower cone 22 has a tapering outer wall/sidewall) that gradually decreases a first thickness of the mandrel from a proximal end of the mandrel towards a distal end of the mandrel (Fig 4, the outer surface of the lower cone 22 continually decreases from the uphole end/proximal where it is at its greatest outer diameter to the downhole end/distal); 
positioning a lower slip (Fig 4, lower slip 18) between a sealing element (Fig 4, sealing element is between cones 22, not specifically labelled. Para 0048, describes this as a “packing element”) and the distal end of the mandrel (Fig 4, lower slip 18 is between the sealing/packing element and the downhole end of the mandrel portion 12/112), the lower slip including a second tapered sidewall that continually increases a second thickness of the lower slip (Fig 4, the lower slip has an inner side wall that increases in thickness towards the distal end from its uphole end); 
flowing fluid through the mandrel  (Fig 4 states in it that the mandrel ID permits “fast flow”) to shear a shear pin (Fig 4, Para 0066, “shear screws 140”) within a housing (Fig 4, shear screw 140 is in housing 14/114), the shear pin shearing based on the fluid flowing through the mandrel from the proximal end of the mandrel towards the distal end of the mandrel, wherein the distal end of the mandrel is positioned downhole from the proximal end of the mandrel  (Para 0066, “opening the plug to flow-through by applying sufficient fluid pressure from the surface to the set tool to shear screws 140” i.e. from an uphole/proximal end to a downhole/distal end); 
securing a disc (Fig 4, 25/125, the examiner notes that the claim element has a shape or surface that is round and flat in appearance such as its uphole and downhole surface, the examiner additionally notes that the claim element may be reasonably partitioned such that it meets a narrow understanding of the claim limitation and that this broad but reasonable interpretation was previously presented in the preceding action and was not contested by application. The disc may also additionally be construed as including ball 27/127) across a conduit (Fig 4, inner bore defined by e.g. 14/114) via a shear pin (Fig 4, the disc as defined is positioned within the conduit as defined and held in place via shear screw 140) to block bi-directional flow of fluid through the conduit (Fig 4, the disc as defined will at least partially obstruct the conduit as defined and therefore partially block fluid flow in both directions. Additionally, the examiner notes when considered in addition to ball 27/127 the totality of flow is able to be blocked, both downhole all flow with pressure less than the shear point of pin 140 is blocked and uphole flow is blocked for all flows with pressure less than the weight of the ball plus hydrostatic pressure. The examiner understands the limitation as merely occupying space in the conduit to ‘block flow’ and notes that the particulars of the flow are not defined); 
the disc being directly coupled to the housing via the shear pin (Fig 4, disc as defined is coupled via shear pin 140 to housing 14/114); 
allowing bi-directional flow of fluid through the conduit within the housing after the disc is removed from the conduit (Para 0066, “opening the plug to flow-through” occurs once the disc is removed. Without the obstruction of the disc as defined, flow in each direction would be “allowed”. The examiner notes the method does not require the step of actually flowing bi-directionally).  

Regarding claim 12, Frazier further teaches positioning at least a portion of the second tapered sidewall within the recess before being deployed (Fig 4, the largest portion of the lower slip 18 is positioned within the recess as previously defined. The state of Fig 4 shows the plug in an unset/undeployed state).

Regarding claim 16, Frazier further teaches wherein a lower end of the lower slip has a larger thickness than an upper end of the lower slip (Fig 4, the lower slip 18 increases in thickness from the uphole end to the downhole end).  

Regarding claim 20, Frazier further teaches wherein the weak point assembly is positioned through the mandrel (Fig 4, at least portion 25/125 of the weak point assembly is positioned within/through the downhole end of the mandrel 12/112; the claim broadly and reasonably permit only a portion of the assembly to be positioned through the mandrel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 20150285026 A1), in view of Powers (US 20190203556 A1)

Regarding claim 3, Frazier further teaches an upper slip (Fig 4, upper slip 18).
Frazier is silent on wherein the upper slip and lower slip are non-symmetrical elements, and a first maximum thickness of the lower slip is greater than that of a second maximum thickness of the upper slip. 
Powers teaches wherein the upper slip and lower slip are non-symmetrical elements, and a first maximum thickness of the lower slip is greater than that of a second maximum thickness of the upper slip  (Fig 2, lower slip 17 has a greater maximum thickness than the upper slip 13, as a consequence they are not symmetric).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier by having the relative slip sizing as disclosed by Powers because the relative sizing of the slips would be known in the art and would be a mere combination of prior art elements according to known methods to yield predictable results, of having movable slips able to engage an outer wellbore wall.  

Regarding claim 13, Frazier further teaches wherein the frac plug includes an upper slip (Fig 4, upper slip 18). 
Frazier is silent on wherein the upper slip and lower slip are non-symmetrical elements, and a first maximum thickness of the lower slip is greater than that of a second maximum thickness of the upper slip. 
Powers teaches wherein the upper slip and lower slip are non-symmetrical elements, and a first maximum thickness of the lower slip is greater than that of a second maximum thickness of the upper slip  (Fig 2, lower slip 17 has a greater maximum thickness than the upper slip 13, as a consequence they are not symmetric).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier by having the relative slip sizing as disclosed by Powers because the relative sizing of the slips would be known in the art and would be a mere combination of prior art, elements according to known methods to yield predictable results, of having movable slips able to engage an outer wellbore wall.   

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 20150285026 A1), in view of Moyes (US 20170130552 A1)

Regarding claim 4, Frazier is silent on wherein the sealing element includes a concave outer surface to vary a first cross-sectional area of the sealing element.
	Moyes teaches the sealing element includes a concave outer surface to vary a first cross-sectional area of the sealing element (Fig 1, Para 0048 seal members 18 and 20 have a concave outer surface with a varied cross sectional area as seen).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier by having the sealing element with the configuration as disclosed by Moyes to improve the quality of the seal achieved (abstract).  

Regarding claim 5, Frazier, as modified by Moyes, further teaches wherein the concave outer surface of the sealing element varies a second cross sectional area between an outer surface of the sealing element and the inner diameter of casing (Fig 1 of Moyes, there’s an annular space between seal 18,20 and casing 12 resulting in a second varied cross sectional area) to control a Bernoulli Effect applied to the sealing element (Fig 1, the annular space is varied resulting in different flow rates in that annular space depending on the cross section area impacting the Bernoulli flow in the annulus), wherein the sealing element is a packer (Para 0002, “seals, sometimes referred to as packers”).  

Regarding claim 14, Frazier is silent on wherein the sealing element includes a concave outer surface to vary a first cross-sectional area of the sealing element.
	Moyes teaches the sealing element includes a concave outer surface to vary a first cross-sectional area of the sealing element (Fig 1, Para 0048 seal members 18 and 20 have a concave outer surface with a varied cross sectional area as seen).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier by having the sealing element with the configuration as disclosed by Moyes to improve the quality of the seal achieved (abstract).  

Regarding claim 15, Frazier as modified by Moyes further teaches controlling a Bernoulli Effect (Fig 1 of Moyes, the annular space is varied resulting in different flow rates in that annular space depending on the cross section area impacting the Bernoulli flow in the annulus) applied to the sealing element via the concave outer surface of the sealing element by varying a second cross sectional area between an outer surface of the sealing element and the inner diameter of casing (Fig 1 of Moyes, there’s an annular space between seal 18,20 and casing 12 resulting in a second varied cross sectional area), wherein the sealing element is a packer (Para 0002, “seals, sometimes referred to as packers”).  

Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 20150285026 A1), in view of Oberg (US 20140251593 A1).

Regarding claim 7, Frazier further teaches wherein the weak point assembly includes a housing (Fig 4, the weak point assembly additionally comprises 14/114), wherein the shear pin extends to the disc to secure the disc within the weak point assembly before the shear pin is sheared (Fig 4, the shear pin 140 extends from the housing 14/114 to the disc 25/125), wherein after the shear pin is sheared the disc travels towards the distal end of the mandrel through the weak point assembly (Fig 4, Para 0066, an uphole force is applied to the ball 27/127 to break the shear pin and separate the disc 25/125 from the housing 14/114, this uphole force would result in downhole/distal end movement).  
	Frazier is silent on the shear pin extends “through” the disc. 
	Oberg teaches the shear pin extends “through” the disc (Fig 9, Para 0022, “one or more shear pins 100 that extend from housing 106 through openings 102 in a mandrel 104”, the examiner notes that the mandrel is the disc as a modification as it is the inner member which is secured to the housing/outer member).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier by the shear pin extends “through” the disc as disclosed by Oberg because it is a known alternative means of securing to members together with a shearable means whose functionality is both known in the part and would yield a predictably implementable result. 

Regarding claim 8 Frazier as modified further teaches wherein the housing includes a shear pin hole configured to receive the shear pin (Fig 4, opening for shear screw 140 seen in 14/114), the shear pin hole extending in a direction perpendicular to a central axis of the housing  (Fig 4, opening is perpendicular to the longitudinal axis/central axis of housing 14/114), and the shear pin extends through the disc (Fig 9, Para 0022 of Oberg, “one or more shear pins 100 that extend from housing 106 through openings 102 in a mandrel 104”, the examiner notes that the mandrel is the disc as a modification as it is the inner member which is secured to the housing/outer member).  

Regarding claim 17, Frazier further teaches exposing the shear pin to shearing forces via pressure applied on the disc (Fig 4, Para 0066, an uphole force is applied to the ball 27/127 to break the shear pin and separate the disc 25/125 from the housing 14/114, this uphole force would result in downhole/distal end movement) wherein the shear pin extends to the disc to secure the disc within the weak point assembly before the shear pin is sheared (Fig 4, the shear pin 140 extends from the housing 14/114 to the disc 25/125); 
moving the disc travels towards the distal end of the mandrel through the weak point assembly after shearing the shear pin (Fig 4, Para 0066, an uphole force is applied to the ball 27/127 to break the shear pin and separate the disc 25/125 from the housing 14/114, this uphole force would result in downhole/distal end movement).  
Frazier is silent on the shear pin extends “through” the disc. 
	Oberg teaches the shear pin extends “through” the disc (Fig 9, Para 0022, “one or more shear pins 100 that extend from housing 106 through openings 102 in a mandrel 104”, the examiner notes that the mandrel is the disc as a modification as it is the inner member which is secured to the housing/outer member).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier by the shear pin extends “through” the disc as disclosed by Oberg because it is a known alternative means of securing to members together with a shearable means whose functionality is both known in the part and would yield a predictably implementable result. 

Regarding claim 18, Frazier further teaches wherein the weak point assembly includes a housing (Fig 4, opening for shear screw 140 seen in 14/114), wherein the shear pin extends through the disc (Fig 9, Para 0022 of Oberg, “one or more shear pins 100 that extend from housing 106 through openings 102 in a mandrel 104”, the examiner notes that the mandrel is the disc as a modification as it is the inner member which is secured to the housing/outer member).

Allowable Subject Matter
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  Claims 9 and 19 each recite “a one way seal” and “an atmospheric chamber” which is isolated, “isolated from the mandrel via the one way seal and the disc”. An “atmospheric chamber” is a space which is “constructed and arranged to remain at atmospheric pressure in the wellbore” as would be understood by a person of ordinary skill in the art, see e.g. Giroux (US 20030221837 A1). Even if claim elements such as the ball 27/127 of Frazier were construed to be the one way seal, it is not readily apparent that there would be an atmospheric chamber present that would meet the recited functional particulars. Based on the art available to the examiner, it would not have been obvious to include this feature without the benefit of impermissible hindsight. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sproul (US 4813481 A) discloses a flapper valve assembly includes a frangible valve closure member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676